Citation Nr: 1829416	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  10-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bronchial asthma; and if so, whether the claim may be granted.

2.  Entitlement to an initial evaluation in excess of 10 percent for dermatophytosis or jungle rot of the feet.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to August 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2016.  This matter was originally on appeal from rating decisions dated in February 2010 and March 2014 of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board recognizes that in August 2016, the Veteran filed a timely notice of disagreement with respect to the issues of entitlement to service connection for ischemic heart disease, a kidney disability, and a bladder disability.  The RO has acknowledged the notice of disagreement; and the issues are listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As such, a remand based on the provisions set forth in Manlincon is not necessary.


FINDINGS OF FACT

1.  A claim for service connection for asthma was denied by a January 18, 2006, Board decision that was not appealed.  
	
2.  Evidence received subsequent to the January 2006 Board decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for asthma, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected skin disorder of the feet has not been shown to involve an exposed surface or extensive area, affect 20 to 40 percent of the entire body or of exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more.

4.  There was no pending unadjudicated claim for TDIU prior to August 31, 2012; it is factual ascertainable that the Veteran was unemployable due to his service-connected PTSD on August 2, 2012.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision which denied a claim for service connection for asthma is final. 38 U.S.C. §7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for bronchial asthma is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an evaluation in excess of 10 percent for a skin disability diagnosed as dermatophytosis/jungle rot of the feet have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7813 (2017).

4.  The criteria for a grant of a TDIU effective August 2, 2012, have been met.  38 U.S.C.A. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

With respect to the issue entitlement to an initial evaluation in excess of 10 percent for dermatophytosis or jungle rot of the feet, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met.  With respect to the issues of whether new and material evidence has been received to reopen a claim for service connection for bronchial asthma and entitlement to a TDIU, the requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2013 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In a decision dated in January 2006, the Board denied the Veteran's claim for service connection for asthma.  The Veteran did not appeal this decision.  Thus, the January 2006 Board decision is final.  38 U.S.C. §7104; 38 C.F.R. § 20.1100.
  
The Veteran's request to reopen his claim of service connection for service connection for asthma was raised at the October 2012 Board hearing.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that by a March 2014 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bronchial asthma.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board denied entitlement to service connection for asthma in January 2006 because the Veteran's service treatment records reflected no symptomatology as asthma during active duty or for many years afterwards; that evidence of a chronic respiratory disability was first clinically diagnosed in the mid-1990s; and that the more probative evidence of record was against a finding that the Veteran's asthma was related to his military service to include conceded exposure to Agent Orange.

Based on the grounds stated for the denial of service connection for asthma in the January 2006 Board decision, new and material evidence would consist of competent evidence of asthma during service or competent evidence relating asthma to his active duty service, to included conceded herbicide exposure.  

In this regard, additional evidence received since the January 2006 Board decision includes various treatment records and personal hearing testimony from the Veteran none of which demonstrate asthma during service or relate current symptoms to his active duty service, to include conceded herbicide exposure.  

The Board notes that the Veteran has again submitted Dr. Politi's statement relating the bronchial asthma condition to Agent Orange exposure; however, this evidence is not new as it was of record at the time of the January 2006 Board decision.

The Board has considered the evidence received since the January 2006 Board decision and finds that there is still no evidence that the Veteran's asthma was caused by or aggravated by the Veteran's active duty service, to included conceded herbicide exposure. 

Accordingly, the Board finds that the evidence received subsequent to the January 2006 Board decision is not new and material and does not serve to reopen the claim.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Initially, the Board notes that in October 2001, the Veteran filed his original claim for service connection for jungle rot of feet due to herbicide exposure in Vietnam.  In a January 2003 rating decision, the RO denied service connection for jungle rot/dermatophytosis and skin rash as due to herbicide exposure.  The Veteran appealed this decision; and in January 2006, the Board also denied any skin disease other than alopecia areata.  The Veteran appeal the January 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court); and in January 2009, the Court vacated the Board's January 2006 decision and remanded the case.  In January 2010, the Board granted service connection for dermatophytosis/jungle rot of the feet.  The RO implemented the Board's decision in a February 2010 rating decision and assigned a 10 percent evaluation for the Veteran's dermatophytosis/ jungle rot of the feet effective from October 29, 2001.  In March 2010, the Veteran submitted his Notice of Disagreement with the 10 percent evaluation assigned for dermatophytosis/jungle rot in the February 2010 rating decision.  In a June 2015 Board decision, the issue was remanded for a Statement of the Case.  A Statement of the Case was issued in January 2018, and the Veteran perfected his appeal with respect to this issue in February 2018. 
 
As such, the Veteran is appealing the original assignment of a disability evaluation following an award of service connection for dermatophytosis/jungle rot of the feet.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected dermatophytosis/jungle rot of the feet has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.

During the pendency of this appeal for an increased rating, the applicable rating criteria for skin disorders, including residual scarring, 38 C.F.R. § 4.118, were amended twice.  The first revision became effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  These regulations were revised most recently, effective October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Prior to August 30, 2002, dermatophytosis, including tinea pedis and tinea cruris, were rated under the criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2001).  Eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area, warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  If it is accompanied by exudation or constant itching, extensive lesions, or marked disfigurement, a 30 percent evaluation is for assignment.  Id.  Eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant warrants a 50 percent evaluation.  Id.

Under the regulations for the evaluation of skin disabilities, effective on August 30, 2002, dermatophytosis, including tinea cruris and tinea pedis, is evaluated under Diagnostic Code 7813, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801-7805; or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability. 

Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017). 

Although the rating criteria for skin disabilities were again revised effective October 23, 2008, the change in the law did not impact Diagnostic Code 7806 in effect since August 30, 2002. 

VA treatment records from February 2002 to December 2017 indicate that at their worst, the Veteran's feet had xerosis (dry skin, peeling, flaking) described as being on the plantar and dorsal aspects, tinea pedis, and onychomycosis of all digits requiring professional debridement.  These records also indicate topical medication prescribed for athlete's feet and dry skin.  

The Veteran underwent VA examination in July 2005 at which time he reported "jungle rot" of his feet.  Physical examination demonstrated that the feet were clear and the nails were normal.  The Veteran was diagnosed as having tinea pedis with no active disease at that time.  

The Veteran underwent VA examination in August 2011 at which time he was noted to have had a skin condition, tinea pedis, treated constantly or near constantly with topical medications.

The Veteran underwent VA examination in December 2013 at which time he was diagnosed as having tinea pedis and onychomycosis.  The Veteran reported that after discharge from service, he bought creams and ointments over the counter then finally saw a VA physician and a private physician.  The Veteran stated that he had oral antifungals for tinea pedis in the past but not at that time.  Physical examination demonstrated less than 5 percent of the total body area affected and no exposed areas affected.  The examiner noted bilateral onychomycosis and tinea pedis in a moccasin distribution.  

The Veteran underwent VA examination in September 2017 at which time there was no sign of dermatophytosis or "jungle rot".  The examiner noted that jungle rot and dermatophytosis were two separate skin conditions and that a review of the Veteran's service treatment records were absent documentation which would support a diagnosis of jungle rot.  The examiner stated that the Veteran may have had dermatophytosis at one point but that at that time there were no signs of such.  

In this case, the Board finds that the Veteran's service-connected skin disorder of the feet has not been shown to involve an exposed surface or extensive area, affect 20 to 40 percent of the entire body or of exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more.

Thus, the criteria for an evaluation in excess of 10 percent have not been met at any time during the appeal period.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. §5107 (b). 

TDIU 

The Veteran seeks a TDIU prior to August 31, 2013, the effective date of the assignment of a 100-percent disability evaluation for posttraumatic stress disorder (PTSD).  

The issue of entitlement to TDIU may be considered as part of a claim for underlying benefits (i.e., a service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU request "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation"); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of TDIU may not amount to award of increased compensation where TDIU is awarded as part of initial award of disability compensation benefits).

In this case, the Veteran filed his claim for an increased rating for his PTSD on August 31, 2012.  In November 2013, the Veteran filed a VA 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and noted that his PTSD affected full-time employment August 1, 2012, that the last day he worked full-time was August 1, 2012, and that the date he became too disabled to work was August 1, 2012.  In December 2013, VA received the employment information in connection with the Veteran's claim for disability.  The Veteran's last employer noted that the ending date of his employment was August 17, 2012, and that time lost during the twelve months preceding last day of employment due to disability was from August 2, 2012 to August 16, 2012.  Thus, the Veteran's last day of working full time was confirmed to be August 1, 2012.  

The effective date of an award of a TDIU will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (o)(1) (2017).  The effective date of an award of a TDIU may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability causing unemployability had occurred, if the application for a TDIU is received within one year from that date.  See 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017). 

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability causing unemployability occurs after the claim is filed, the date that the increase causing unemployability is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1) (2017)); (2) if an increase in disability causing unemployability precedes the claim by a year or less, the date that the increase causing unemployability is shown to have occurred (factually ascertainable) (38 C.F.R. §  3.400 (o)(2) (2017)); or (3) if an increase in disability causing unemployability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. §  3.400 (o)(2) (2014)). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for a TDIU was received and, if possible, (2) when the increase in disability causing unemployability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2017).

The record clearly does not contain a formal claim from the Veteran seeking TDIU prior to August 31, 2012; however, there are circumstances when an informal claim for TDIU may be inferred.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, an allegation of unemployability and/or the submission of evidence indicating that the Veteran cannot work received in connection with a claim for an increased rating are sufficient to raise a claim for TDIU.
  
It is clear to the Board that the Veteran's claim for increased rating for PTSD received on August 31, 2012, was also a claim for a TDIU.  Had the claim for TDIU not been rendered moot by the fact that the RO assigned a 100 percent disability evaluation for the Veteran's PTSD effective August 31, 2012, a TDIU would have been granted effective August 31, 2012, the date of claim for increased rating for PTSD.   

It is also clear that it is factually ascertainable that an increase in the Veteran's disability occurred on August 2, 2012, such that he was unemployable due to service-connected PTSD.

Prior to August 31, 2012, however, the Veteran did not meet the schedular criteria for a TDIU.  A TDIU may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Prior to August 31, 2012, however, the Veteran's PTSD was rated as 50 percent disabling, and the combined rating for all his disabilities was 60 percent.  As such, prior to August 31, 2012, the Veteran was ineligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. §  4.16 (b) (emphasis added).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  

The Board finds that Bowling's and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun v. Peake, 22 Vet. App. 111(2008), and Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 238. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the [AOJ] fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.")  Id. at 240, fn 4 (emphasis added). 

Therefore, given the reasoning outlined above, the Board will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434   (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Accordingly, the Board will consider the Veteran's TDIU claim on an extraschedular basis prior to August 31, 2012.  The analysis is the same under either standard, as the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.  38 C.F.R. § 4.16 (b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16 (b).

Based on the foregoing, the Board finds that that it is reasonably shown that, by virtue of his service-connected PTSD, the Veteran was precluded from participating in any substantially gainful employment consistent with his education/training and experience as of August 2, 2012.  Accordingly, and resolving reasonable doubt in his favor, as required, the Board finds that an extraschedular TDIU rating is warranted from August 2, 2012.

The Board recognizes that benefits are paid from the first day of the month following the effective date of the award, and this decision will, therefore, not alter the payment of benefits to the Veteran.  38 C.F.R. § 3.31 (2017).  

ORDER

New and material evidence not having been received, the claim of entitlement to service connection for bronchial asthma is not reopened.

Entitlement to an initial evaluation in excess of 10 percent for dermatophytosis or jungle rot of the feet is denied.

Entitlement to a TDIU from August 2, 2012, is granted subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


